Title: John Jordan to Thomas Jefferson, 1 September 1811
From: Jordan, John
To: Jefferson, Thomas


          
                  Sir, 
                   
                     Lexington K. 
                     Sepr 1st 1811.
           I had the honor to receive your favor of the 5th Ult covering one for Mr Ogilvie, which I enveloped and forwarded him at Bairdstown Kentucky by the same Mail— having taken up his residence at that place to be near a literary friend of his (Mr McAlister)
           Mr Ogilvie diliverd several Lectures during his stay at this place, they were received with the most unbounded applause.
           It affords me a real & sincere pleasure to have it in my power to render you so small a service—Particularly when I reflect on the many benefits our State has derived during your, and our Present Presidents administration
           We have encreased in Population, and for our age no State has excelled us in Agriculture and Manufactures—and happy am I to say that Republicanism keeps pace.
              
		  We have been some what agitated in our late elections as to State Legislatures Instructing their Senators in Congress—should time present itself to you I shoud deem it a most singular favor for your opinion on this head—for this query I trust you will have the goodness to pardon
			 me—as I may have form’d an eronious opinion, particularly as our Senators as related to the U.S. Bank question have differed—
          I again repeat the pleasure that twill at all times afford me to prove serviceable to you or any of your Friends
          That you may enjoy health—And that Posterity justly appreciate what you have done for your Country is the fervent & sincere Wish of
          Your Most obt Sert.
                  John Jordan Jr
        